department of the treasury internal_revenue_service washington d c date number release date cc ebeo br uilc internal_revenue_service national_office chief_counsel_advice memorandum for district_counsel michael j roach chief cc ebeo br from subject worker classification - bail bond agents this chief_counsel_advice responds to your memorandum dated date chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corporation x state y issues whether corporation x is entitled to relief under sec_530 of the revenue act of whether the retention of a commission from a collected premium by an agent of corporation x a bail bond company constitutes payment to the agent by the company and if so whether the bail bonding company is required to file information returns forms and for payments aggregating dollar_figure or more per year conclusions corporation x is entitled to sec_530 relief amounts aggregating dollar_figure or more that a bail bond agent retains from collected premiums should be treated as commissions paid_by corporation x for purposes of information reporting under sec_6041 of the internal_revenue_code facts corporation x is engaged in the bail bond business it enters into written agency contracts with each of its bail bond agents the agency contract provides that the agent is an independent_contractor and as such is liable for the payment of any state of federal taxes on any and al commissions as specified by contract the bail bond agents collect a premium for each bail bond they negotiate retain their commission out of the premium and remit the balance to the issuing bond company along with other fees they are required by state y to collect and pay over corporation x has not treated any of the commissions retained in this manner by its agents as payments by the corporation the bond company excluded the agent’s commissions from its gross_receipts and has not filed information returns however corporation x does have records of the amounts each agent has received since state y requires bond record keeping bail bond agents must be licensed by state y before they can transact any bail bonding business with state y a sample state y license included in your request contains the following printed language and i further certify that he she has authority to act as a professional bail bondsman for so long as he she may be employed by the above firm a bail bond agent cannot work independently of the company identified on the license or for any other company without getting a new license the bond is supplied by the surety company and has the surety company’s name on it as the one to guarantee that the client will appear before the court a provision on corporation x’s bail bond agreement recites that the agent is x’s true and lawful attorney-in-fact with full power and authority hereby confirmed law and analysis sec_530 relief the determination of whether a worker is an employee or independent_contractor is made pursuant to common_law analysis an analysis of the facts submitted with your request indicates that this issue would require further development before the employment status of the bail bond agents could be determined pursuant to common_law analysis however sec_530 of the revenue act of an uncodified provision of the act provided temporary relief from employment_tax liability in certain cases this relief provision has been modified extended and eventually made permanent in subsequent statutes in particular sec_530 as amended by the small_business job protection act of clarified that the first step in any case involving whether a business is liable for employment_taxes on the compensation paid to particular workers is to determine whether the business meets the requirements for sec_530 relief if so the business will not be liable for employment_taxes on the compensation paid to the workers even if they are its employees under the common_law standard sec_530 provides a business with relief from federal employment_tax liability if two requirements are met first the business must satisfy the reasonable basis test of the statute by showing that it had a reasonable basis for not treating the workers as employees under the statute a business can satisfy the reasonable basis test by meeting any one of four conditions reasonable reliance on judicial precedent published rulings or on a technical_advice_memorandum letter_ruling or determination_letter issued to the business reasonable reliance on a prior irs audit of the business if the audit began after date it must have covered the employment_tax status of workers whose positions were substantially_similar to the workers at issue reasonable reliance on a longstanding industry practice covering a significant segment of the industry in which the business is engaged or any other reasonable basis for not treating workers as employees second the business must satisfy two consistency tests namely reporting consistency and substantive consistency reporting consistency requires that a business must have filed all required forms during the relevant period substantive consistency requires that the business must have treated all workers in similar positions as independent contractors we believe that x will probably be able to satisfy both requirements for sec_530 relief firstly it seems likely that x can make a strong showing that it satisfies the reasonable basis test to satisfy the reasonable basis test x will be able to rely on revenue_ruling 1968_2_cb_458 which held that bail bond agents engaged by a bonding company were not its employees where it appeared that the bail bond agents were experienced bondsmen that they could write bonds for other bonding companies and that they paid all their own office expenses and other expenses_incurred in writing the bonds because of provisions of state law bail bond agents in state y are not permitted to write bonds for any company other that the one named in their bonding license but this is a technical difference of state law and if you conclude that x’s bail bond agents are otherwise similar to the bail bond agents in the revenue_ruling then you should consider that the reasonable basis test has been satisfied secondly we believe that x will be able to satisfy the consistency tests we note that there is nothing in the facts stated in your request to suggest that x did not treat all its bail bond agents as independent contractors for all relevant years therefore it appears that the substantive consistency_requirement of sec_530 has been satisfied in this case the facts stated in your request show that x did not file forms for its bail bond agents for any of the relevant years thus at least on its face the reporting consistency test of sec_530 has not been satisfied however the facts also show that x did not actually receive the gross bond premiums and then make payments to its bail bond agents so that at least arguably the payment requirement of sec_6041 is not satisfied and x had no obligation under that statute to file any forms for these bail bond agents although we could argue that x constructively received the gross premiums when those premiums were paid to its bail bond agents and then constructively paid the agreed upon commissions to the agents when it permitted them to retain those commissions a similar argument has been rejected in 987_fsupp_469 u s d c n c and j j cab service inc v united_states a f t r 2d ria u s d c n c these cases held that the cab companies involved were not required to file information returns pursuant to sec_6041 since they did not make payments to their drivers these cases involved lease agreements between the cab companies and the cab drivers which provided that the driver would pay a fixed amount of rent to the cab company for use of the cab or pay a portion of the fuel costs and the parties would split each cab fare collected both of the cab driver cases relied upon 733_fsupp_473 u s d c n h in which a music company agreed with several companies to place its amusement machines in their places of business and to split proceeds collected from the machines in the present case x enters into a written agency contract with each bail bond agent under which the agent receives a license to perform his or her work exclusively for the bail bond company under their contracts the bail bond agents act as the agents of x when they collect bail bond premiums from the public at least arguably no such agency relationship existed in the cab driver and amusement machine cases despite the differences between the facts in these cases and those in the present case the fact remains that we have never won a court decision in a case in which our argument was based on denying sec_530 relief to a taxpayer because it failed to file forms covering amounts constructively paid to a worker according we do not recommend that you assert that relief should be denied on the basis of the constructive_payment argument in this case in summary sec_530 relief will probably be available to x under the facts given in your request bail bond agents and information reporting code sec_6041 requires in part that all persons engaged in a trade_or_business and making payment in the course of that trade_or_business to another person of salaries wages compensation remuneration emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year must provide an information_return setting forth the amount of such gains profits and income and the name and address of the recipient of those payments income_tax regulation sec_1_6041-1 generally provides that every person engaged in a trade_or_business shall make an information_return for each calendar_year with respect to payments made during that calendar_year in the course of that trade_or_business of fixed or determinable salaries wages commissions fees and other forms of compensation_for services rendered aggregating dollar_figure or more regulation sec_1_6041-1 provides that income is fixed when it is to be paid in amounts definitely predetermined income is determinable when there is a basis for calculation by which the amount to be paid may be ascertained in revrul_92_96 1992_2_cb_281 the service addressed a situation in which lottery ticket sales agents retained a commission from the sales proceeds of each lottery ticket sold and remitted the balance to state x which operated the lottery the revenue_ruling holds that state x is the actual payor of the retained commissions and as such is responsible for complying with the provisions of sec_6041 revrul_92_96 relied in its analysis on revrul_55_522 1955_ 2_cb_489 in which insurance premiums are collected by soliciting agents who retain the commissions provided for in their contracts and transmit the remainder to general agents for remittance to the insurance_company the revenue_ruling holds that the general agents are the actual payors of the commissions retained by the soliciting agents and are therefore subject_to the provisions of sec_6041 revrul_57_474 1957_2_cb_841 also involved the insurance industry but in contrast to revrul_55_522 the insurance_company sold its policies solely through soliciting agents the service similarly concluded that the commissions retained by the soliciting agents constituted payments and accordingly the insurance_company was required to comply with sec_6041 see also tam relying on prior revenue_ruling service determined that car warranty salespersons are considered to have paid up front commissions to car dealers for dealers’ sale of warranties even though commission amounts are retained by car dealers upon the sale of warranties your request mentions two recent district_court opinions howard’s yellow cabs inc v united_states supra and j j cab service inc v united_states supra however we believe that the relationship between the bail bond companies and their agents resembles the agency relationship between an insurance_company and its agents found in the revenue rulings more closely than the relationship between a cab company and its drivers accordingly we believe the bail bond companies should be considered the payors of the commissions that the bail bond agents retain from premiums they collect for information reporting purposes the commissions should be treated as paid_by the bail bond companies as payors the bail bond companies are responsible for the information reporting requirements in sec_6041 hazards_of_litigation if you have any further questions please contact of my staff can be reached at michael j roach chief cc ebeo br
